Opinion issued March 12, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00931-CV
                           ———————————
                         MABEL CHAVEZ, Appellant
                                         V.
      JOHN LONGORIA AND ANGELICA LONGORIA, Appellees



                   On Appeal from the 25th District Court1
                         Guadalupe County, Texas
                      Trial Court Case No. 13-0892-CV


                         MEMORANDUM OPINION




1
     The Supreme Court of Texas transferred this appeal to this Court from the Court of
     Appeals for the Fourth District of Texas. See Misc. Order 18-9130 (Tex. Sept. 26,
     2018); see also TEX. GOV’T CODE ANN. § 73.001 (authorizing transfer of cases
     between courts of appeals).
      Appellant, Mabel Chavez, has filed a “Motion for Non-Suit” that we construe

as a motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). No other party

has filed a notice of appeal, and no opinion has issued. See TEX. R. APP. P.

42.1(a)(1), (c). Further, although the motion does not include a certificate of

conference, more than ten days have passed and no party has responded to the

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                         2